DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on March 17, 2022. 
Claims 1, 15, 18, and 20 have been amended. 
Claims 6 and 13 are canceled.
Claim 22 has been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on March 17, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to THOMPSON and MIZUNO in combination with FREITAG and GOODMAN teaches the newly added limitations as shown in the rejections below. 

Specification
The disclosure is objected to because of the following informalities:  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests “TRANSPARENT DRIVE-TO-DRIVE COPYING.”
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Regarding claims 14-15, the claims are objected to because dependent claim 14 depends on independent claim 15, where a series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
It should be kept in mind that a dependent claim may refer to any preceding independent claim. See MPEP § 608.01(n).
MPEP  § 608.01(m) also states, “Claims should preferably be arranged in order of scope so that the first claim presented is the least restrictive. All dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation “the health of the data storage media” in line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “
Regarding claim 18, the claim recites similar limitation as claim 1 and is rejected for similar reasons as claim 1 using similar rationale.
Regarding claim 22, the claim recites similar limitation as claim 1 and is rejected for similar reasons as claim 1 using similar rationale.
Regarding claim 2-5 and 7-12, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over FREITAG (Pub. No.: US 2018/0081553 A1), hereafter FREITAG, in view of GOODMAN (Pub. No.: US 2008/0065582 A1), hereafter GOODMAN, and THOMPSON (Pub. No.: US 2010/0265807 A1), hereafter THOMPSON.
Regarding claim 1, FREITAG teaches:
A computer-implemented method, comprising: initiating a copy request for a data storage cartridge (see FREITAG FIG. 1, 2, and 6, where [0007] teaches copying of the data content of the first magnetic tape onto the second magnetic tape via the network connection is initiated, and [0148] teaches receiving a request by a data transfer management system controlling the data transfer),
wherein the data storage cartridge comprises data storage media having host data thereon (see FREITAG [0007]; [0141] also teaches magnetic tape library 140 and 150 may be seen by the host application and allowing host application to read/write data from/to the magnetic tapes),
[…] loading the data storage cartridge into a first data storage drive of a data storage library (FREITAG [0007] teaches a mounting of the first magnetic tape into the first magnetic tape drive is initiated; see also FIG. 1 #140 Library1);
establishing drive-to-drive communication for copying data from the data storage media in the first data storage drive to data storage media in a second data storage drive (FREITAG [0007] teaches a network connection between the first and second magnetic tape drive is initiated, with both magnetic tape drives being operated in the data transfer mode, and transferring the data content of a first magnetic tape of a first magnetic tape library to a second magnetic tape library, where copying of the data content of the first magnetic tape onto the second magnetic tape via the network connection is initiated; see also FIG. 5-6);
and copying data from the data storage media in the first data storage drive to the data storage media in the second data storage drive (see FREITAG [0007] & FIG. 5-6 above, where copying of the data content of the first magnetic tape onto the second magnetic tape via the network connection is initiated).
FREITAG does not appear to explicitly teach wherein the copy request is initiated in response to determining that the health of the data storage media is below a predetermined threshold, wherein the health of the data storage media is determined based at least in part on a predetermined number of error recovery procedures being performed; transparently loading the data storage cartridge into a first data storage drive of a data storage library.
However, FREITAG in view of GOODMAN teaches transparently loading the data storage cartridge into a first data storage drive of a data storage library (GOODMAN [0056] teaches initiating a background operation that includes loading data storage media into the data storage drive 513, where the background operation may be performed without disrupting the processes of the host computers 520).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAG and GOODMAN before them, to include GOODMAN’s transparently loading the data storage cartridge in FREITAG’s storage access performance. One would have been motivated to make such a combination in order to increase storage data access speed and throughput by performing the background loading operation without disrupting the processes of the host computer.
FREITAG in view of GOODMAN does not appear to explicitly teach wherein the copy request is initiated in response to determining that the health of the data storage media is below a predetermined threshold, wherein the health of the data storage media is determined based at least in part on a predetermined number of error recovery procedures being performed.
However, FREITAG in view of GOODMAN and THOMPSON teaches the limitation (THOMPSON [0055] teaches assessing an expected data structure and health of the media, which include determining the number of read retries for hard and soft errors, errors that can be recovered, Error Code Correction techniques, Pulse-Width 50 analysis, amplitude analysis, signal to noise ratio, where if the ECC rate or the number of error code corrections exceeds what is considered a normal number or rate of corrections, the tape cartridge is considered unreliable for storing data because it has reached a predetermined threshold of acceptable number of errors; [0056] teaches in the event the data of the first tape cartridge is assessed to fall outside the guidelines of the expected data outcome, the library can automatically initiate a data recovery sequence if the percentage or number of errors exceeds a predetermined threshold, where data from the first tape cartridge can undergo extreme data recovery procedures wherein any salvaged data can be stored onto a different (replacement) tape cartridge, and the replacement tape cartridge can be mapped as the original, assuming the first tape cartridge’s identity).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAG, GOODMAN, and THOMPSON before them, to include THOMPSON’s storing data to a replacement tape cartridge based on error threshold in FREITAG and GOODMAN’s data storage library. One would have been motivated to make such a combination in order to prevent data loss or corruption caused by the tape medium stretching, delaminating, or corroding over time, which render the tape medium unreliable for effectively storing data as taught by THOMPSON ([0045]).
Regarding claim 2, FREITAG in view of GOODMAN and THOMPSON teaches the elements of claim 1 as outlined above. FREITAG in view of GOODMAN and THOMPSON also teaches wherein transparently loading the data storage cartridge into the first data storage drive of the data storage library includes: identifying a host application drive that is not currently being used within the data storage library; loading the data storage cartridge into the host application drive; and presenting the host application drive as empty to at least one host application running on at least one host system (FREITAG [0134] teaches the data transfer management component may initiate a mounting of a new empty magnetic tape cartridge into the target magnetic tape drive of the second magnetic tape library and transfer the content of the source magnetic tape to the target magnetic tape; see also [0147-0148] for requesting via the network connecting that the second magnetic tape drive loads an empty magnetic tape). 
Regarding claim 3, FREITAG in view of GOODMAN and THOMPSON teaches the elements of claim 1 as outlined above. FREITAG in view of GOODMAN and THOMPSON also teaches:
wherein transparently loading the data storage cartridge into the first data storage drive of the data storage library includes: presenting the data storage cartridge as being located in a storage slot (FREITAG [0028] teaches loading tapes into the magnetic tape drives and identifying tape cartridges and data stored thereon by optically scanning barcode labels and maintaining an inventory of locations of the tape cartridges; GOODMAN [0011] also teaches performing background operations involving the storage drive, where [0056-0058] teach initiating a background operation includes loading storage media into the storage drive and performing the background operation without disrupting the processes of the host, which includes drive cleaning operation, reading/writing the storage media to maintain library information, or reading/writing a cartridge memory to provide certain media/drive statistics). 
The same motivation that was utilized for combining FREITAG and GOODMAN as set forth in claim 1 is equally applicable to claim 3. 
Regarding claim 4, FREITAG in view of GOODMAN and THOMPSON teaches the elements of claim 1 as outlined above. FREITAG in view of GOODMAN and THOMPSON also teaches:
wherein transparently loading the data storage cartridge into the first data storage drive of the data storage library includes: identifying a drive that is not currently being used within the data storage library; loading the data storage cartridge into the drive of the data storage library (FREITAG [0134] teaches the data transfer management component may initiate a mounting of a new empty magnetic tape cartridge into the target magnetic tape drive of the second magnetic tape library and transfer the content of the source magnetic tape to the target magnetic tape; see also [0147-0148] for requesting via the network connecting that the second magnetic tape drive loads an empty magnetic tape);
presenting the data storage cartridge as being in a storage slot (see FREITAG [0028] and GOODMAN [0011] & [0056-0058] as taught above in reference to claim 3). 
Regarding claim 5, FREITAG in view of GOODMAN and THOMPSON teaches the elements of claim 1 as outlined above. FREITAG in view of GOODMAN and THOMPSON also teaches:
wherein the copy request is initiated automatically according to a predetermined schedule (THOMPSON [0057] teaches tape cartridges are to be assessed for data integrity repeatedly at a set time interval and upon reaching the scheduled time for data integrity assessment, the process in steps 714 through 722 are repeated, where [0056] teaches in the event the data of the first tape cartridge is assessed to fall outside the guidelines of the expected data outcome, data from the first tape cartridge can be stored onto the different (replacement) tape cartridge). 
The same motivation that was utilized for combining FREITAG, GOODMAN, and THOMPSON as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 7, FREITAG in view of GOODMAN and THOMPSON teaches the elements of claim 1 as outlined above. FREITAG in view of GOODMAN and THOMPSON also teaches wherein one of the data storage drives is a utility drive and the other data storage drive is a host application drive (see FREITAG [0007] & FIG. 5-6 for first and second magnetic tape drives being operable in data transfer mode, transferring data from the first drive to the second drive via a network connection, and [0074-0077] teach switching from data transfer mode back to second mode, allowing (the host, see [0141] & FIG. 1-2) to read data from or write data onto the magnetic tape mounted in the first magnetic tape drive). 
Regarding claim 8, FREITAG in view of GOODMAN and THOMPSON teaches the elements of claim 1 as outlined above. FREITAG in view of GOODMAN and THOMPSON also teaches wherein the first data storage drive and the second data storage drive are utility drives (see FREITAG [0007], [0074-0077], [0141], and FIG. 5-6 as taught above in reference to claim 7). 
Regarding claim 9, FREITAG in view of GOODMAN and THOMPSON teaches the elements of claim 1 as outlined above. FREITAG in view of GOODMAN and THOMPSON also teaches wherein the first data storage drive and the second data storage drive are host application drives (see FREITAG [0007], [0074-0077], [0141], and FIG. 5-6 as taught above in reference to claim 7). 
Regarding claim 10, FREITAG in view of GOODMAN and THOMPSON teaches the elements of claim 1 as outlined above. FREITAG in view of GOODMAN and THOMPSON also teaches in response to receiving a host request for the data storage cartridge, performing an operation selected from the group consisting of: checkpointing the drive-to-drive communication; interrupting the drive-to-drive communication; and performing an action associated with the host request on the data storage cartridge (FREITAG [0007] & FIG. 5-6 teach first and second magnetic tape drives being operable in data transfer mode, transferring data from the first drive to the second drive via a network connection, and [0074-0077] teach switching from data transfer mode back to second mode, allowing (the host, see [0141] & FIG. 1-2) to read data from or write data onto the magnetic tape mounted in the first magnetic tape drive without need of a network connection to the second magnetic tape drive (i.e. interrupting the drive-to-drive communication)). 
Regarding claim 11, FREITAG in view of GOODMAN and THOMPSON teaches the elements of claim 10 as outlined above. FREITAG in view of GOODMAN and THOMPSON also teaches resuming the drive-to-drive communication in response to performing the operation (see FREITAG [0074-0077] & FIG. 5-6 as taught above in reference to claim 10, where [0075] teaches switching from the second mode to the data transfer mode, initiating the network connection to transfer data from the first drive to the second drive via a network connection). 
Regarding claim 15, FREITAG teaches:
A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (see FREITAG FIG. 1);
the logic being configured to: initiate a copy request for a data storage cartridge (see FREITAG FIG. 1, 2, and 6, [0007], and [0148] as taught above in reference to claim 1),
wherein the data storage cartridge comprises data storage media having host data thereon (see FREITAG [0007] & [0141] as taught above in reference to claim 1),
[…] load the data storage cartridge into a first data storage drive of a data storage library (see FREITAG [0007] & FIG. 1 #140 Library1 as taught above in reference to claim 1);
establish drive-to-drive communication for copying data from the data storage media in the first data storage drive to data storage media in a second data storage drive (see FREITAG [0007] & FIG. 5-6 as taught above in reference to claim 1);
and copy data from the data storage media in the first data storage drive to the data storage media in the second data storage drive (see FREITAG [0007] & FIG. 5-6 as taught above in reference to claim 1);
in response to receiving a host request for the data storage cartridge in the first data storage drive and/or the second data storage drive, performing a sub-method comprising: interrupting the drive-to-drive communication (see FREITAG [0007], [0074-0077], [0141] and FIG. 1-2 as taught above in reference to claim 10).
FREITAG does not appear to explicitly teach transparently load the data storage cartridge into a first data storage drive of a data storage library, wherein transparently loading the data storage cartridge into the first data storage drive of the data storage library comprises logic configured to: present the data storage cartridge as being located in a storage slot; moving the data storage cartridge from the first data storage drive, and resuming the copying in a different storage drive which is not in conflict with the host request.
However, FREITAG in view of GOODMAN teaches transparently load the data storage cartridge into a first data storage drive of a data storage library (see GOODMAN [0056] as taught above in reference to claim 1),
wherein transparently loading the data storage cartridge into the first data storage drive of the data storage library comprises logic configured to: present the data storage cartridge as being located in a storage slot (see FREITAG [0028] and GOODMAN [0011] and [0056-0058] as taught above in reference to claim 3).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAG and GOODMAN before them, to include GOODMAN’s transparently loading the data storage cartridge in FREITAG’s storage access performance. One would have been motivated to make such a combination in order to increase storage data access speed and throughput by performing the background loading operation without disrupting the processes of the host computer.
FREITAG in view of GOODMAN does not appear to explicitly teach moving the data storage cartridge from the first data storage drive, and resuming the copying in a different storage drive which is not in conflict with the host request.
However, FREITAG in view of GOODMAN and THOMPSON teaches the limitation (THOMPSON [0055] teaches assessing an expected data structure and health of the media, which include determining the number of read retries for hard and soft errors, errors that can be recovered, Error Code Correction techniques, Pulse-Width 50 analysis, amplitude analysis, signal to noise ratio, where if the ECC rate or the number of error code corrections exceeds what is considered a normal number or rate of corrections, the tape cartridge is considered unreliable for storing data because it has reached a predetermined threshold of acceptable number of errors; [0056] teaches in the event the data of the first tape cartridge is assessed to fall outside the guidelines of the expected data outcome, the library can automatically initiate a data recovery sequence if the percentage or number of errors exceeds a predetermined threshold, where data from the first tape cartridge can undergo extreme data recovery procedures wherein any salvaged data can be stored onto a different (replacement) tape cartridge, and the replacement tape cartridge can be mapped as the original, assuming the first tape cartridge’s identity).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAG, GOODMAN, and THOMPSON before them, to include THOMPSON’s storing data to a replacement tape cartridge based on error threshold in FREITAG and GOODMAN’s data storage library. One would have been motivated to make such a combination in order to prevent data loss or corruption caused by the tape medium stretching, delaminating, or corroding over time, which render the tape medium unreliable for effectively storing data as taught by THOMPSON ([0045]).
Regarding claim 14, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 18, FREITAG in view of GOODMAN and THOMPSON teaches the elements of claim 15 as outlined above. FREITAG in view of GOODMAN and THOMPSON also teaches: 
wherein the copy request is initiated in response to determining that the health of the data storage media is below a predetermined threshold, wherein the health of the data storage media is determined based at least in part on a predetermined number of error recovery procedures being performed (see THOMPSON [0055-0056] as taught above in reference to claim 1).
The same motivation that was utilized for combining FREITAG, GOODMAN, and THOMPSON as set forth in claim 1 is equally applicable to claim 18.
Regarding claim 19, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over FREITAG in view of GOODMAN and THOMPSON as applied to claim 1 above, and further in view of ITOU (Pub. No.: US 2008/0010396 A1), hereafter ITOU.
Regarding claim 12, FREITAG in view of GOODMAN and THOMPSON teaches the elements of claim 1 as outlined above. FREITAG in view of GOODMAN and THOMPSON does not appear to explicitly teach:
in response to a host request for ejecting the data storage cartridge: aborting the drive-to-drive communication; and ejecting the data storage cartridge. 
However, FREITAG in view of GOODMAN, THOMPSON, and ITOU teaches the limitation (ITOU [0018] teaches stopping control of the tape and ejecting the tape cartridge according to commands received via the host I/F unit).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of FREITAG, GOODMAN, THOMPSON, and ITOU before them, to modify FREITAG, GOODMAN, and THOMPSON’s data storage library ejecting tape cartridges as taught by ITOU. Using the known technique of ejecting tape cartridge using a command to provide the predictable result of data storage library using commands to eject tape cartridge in FREITAG, GOODMAN, and THOMPSON would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that FREITAG in view of GOODMAN and THOMPSON was ready for improvement to incorporate the ejecting tape cartridge using a command as taught by ITOU.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over FREITAG in view of GOODMAN and MIZUNO (Pub. No.: US 2008/0059734 A1), hereafter MIZUNO.
Regarding claim 20, FREITAG teaches:
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (see FREITAG [0009]);
the program instructions executable by a computer to cause the computer to: initiate, by the computer, a copy request for a data storage cartridge (see FREITAG FIG. 1, 2, and 6, [0007], and [0148] as taught above in reference to claim 1),
wherein the data storage cartridge comprises data storage media having host data (see FREITAG [0007] & [0141] as taught above in reference to claim 1),
[…] load, by the computer, the data storage cartridge into a first data storage drive of a data storage library (see FREITAG [0007] & FIG. 1 #140 Library1 as taught above in reference to claim 1);
establish, by the computer, drive-to-drive communication for copying data from the data storage media at the first data storage drive to data storage media in a second data storage drive (see FREITAG [0007] & FIG. 5-6 as taught above in reference to claim 1);
and copy, by the computer, data from the data storage media in the first data storage drive to the data storage media in the second data storage drive (see FREITAG [0007] & FIG. 5-6 as taught above in reference to claim 1).
FREITAG does not appear to explicitly teach transparently load, by the computer, the data storage cartridge into a first data storage drive of a data storage library; wherein at least one of the data storage drives is a utility drive which is not accessible by a host application; and in response to receiving a host request for the first data storage drive and/or the second data storage drive, checkpoint, by the computer, the drive-to-drive communication, wherein the checkpointing includes: copying all the data from the data storage media from the checkpoint, and storing the copied data in association with the checkpoint.
However, FREITAG in view of GOODMAN teaches transparently load, by the computer, the data storage cartridge into a first data storage drive of a data storage library (see GOODMAN [0056] as taught above in reference to claim 1);
wherein at least one of the data storage drives is a utility drive which is not accessible by a host application (GOODMAN [0055-0056] teach initiating a phantom load mode for the data storage drive, where the host computers associated with the data storage drive may be unaware that data storage media has been loaded into the data storage drive, so that the background operation may be performed without disrupting the processes of the host computers).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAG and GOODMAN before them, to include GOODMAN’s transparently loading the data storage cartridge in FREITAG’s storage access performance. One would have been motivated to make such a combination in order to increase storage data access speed and throughput by performing the background loading operation without disrupting the processes of the host computer.
FREITAG in view of GOODMAN does not appear to explicitly teach in response to receiving a host request for the first data storage drive and/or the second data storage drive, checkpoint, by the computer, the drive-to-drive communication, wherein the checkpointing includes: copying all the data from the data storage media from the checkpoint, and storing the copied data in association with the checkpoint.
However, FREITAG in view of GOODMAN and MIZUNO teaches the limitation (MIZUNO [0063] teaches the content of an online volume may be reflected (copied) in a duplicated volume in response to a checkpoint indication from a host, where the duplicated volume is managed by association with a checkpoint ID to ascertain what the content of the housed data is at the point in time of the checkpoint; see also [0072], [0075-0077], [0082], and FIG. 7 & 14).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of FREITAG, GOODMAN, and MIZUNO before them, to include MIZUNO’s data journaling in FREITAG and GOODMAN’s data storage library. One would have been motivated to make such a combination in order to accumulate data history as a series of journals to perform restore operation of a data image of any point in time without placing a large load on the host that leads to a lowering of host performance as taught by MIZUNO ([0003-0006]).
Regarding claim 21, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over FREITAG in view of GOODMAN and MIZUNO as applied to claim 20 above, and further in view of THOMPSON.
Regarding claim 22, the claim recites similar limitation as corresponding claim 18 and is rejected for similar reasons as claim 18 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHIU (Pub. No.: US 2021/0124504 A1) – “REKEYING INFORMATION ON STORAGE DEVICES USING A PROACTIVE COPY SERVICE” relates to performing a proactive copy if the number of media errors for a drive exceeds a predetermined threshold.
KATSURAGI (Pub. No.: US 2007/0220313 A1) – “Storage Control Device And Data Recovery Method For Storage Control Device” relates to copying disk drive data to a spare drive when the number of errors of the disk drive is more than a first threshold.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138